Title: To George Washington from Benjamin Goodhue, 22 July 1789
From: Goodhue, Benjamin
To: Washington, George

 

New York July 22d 1789

Mr Goodhue, having had the honour, on the 30th of June of recommending to the President of the United States certain persons as suitable to fill the offices in the revenue in that part of the Massachusetts, which he more immediately represents; and not being then so sufficiently informed of the particular Offices, in which they might most beneficialy be employed; has since that time with Mr Dalton who comes from the same County in the Massachusetts attended to the subject, and would again humbly beg leave to recommend to the President of the United States, the following arrangement, as best suited to promote the general good, and consisting of such persons, whom We are well assured from our personal Knowledge of their abilities and integrity, will fill the several Offices with reputation and give great satisfaction to our Constituents.
